Banke, Chief Judge.
The appellant, a county employee, petitioned the DeKalb County Superior Court for certiorari to review a decision of the DeKalb County Personnel Review Panel sustaining certain disciplinary action which had been taken against her. Following a review of the record below, the superior court affirmed the decision of the personnel review panel. The appellant then filed a notice of appeal to this court. Held:
The appeal must be dismissed due to the appellant’s failure to follow the discretionary appeal procedures set forth in OCGA § 5-6-35. Accord Summerset v. Dept. of Offender Rehabilitation, 167 Ga. App. 730 (307 SE2d 678) (1983).

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.